 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   TODD M. ALLISON
     Arizona State Bar No. 026936
 4   DAVID A. PIMSNER
     Arizona State Bar No. 007480
 5   RACHEL C. HERNANDEZ
     Arizona State Bar No. 016543
 6   DIMITRA H. SAMPSON
     Arizona State Bar No. 019133
 7   Assistant United States Attorneys
     Two Renaissance Square
 8   40 N. Central Ave., Suite 1800
     Phoenix, Arizona 85004
 9   Telephone: 602-514-7500
     Email: Todd.Allison@usdoj.gov
10   Email: David.Pimsner@usdoj.gov
     Email: Rachel.Hernandez@usdoj.gov
11   Email: Dimitra.Sampson@usdoj.gov
     Attorneys for the United States
12
13                       IN THE UNITED STATES DISTRICT COURT
14                             FOR THE DISTRICT OF ARIZONA
15
     In the Matter of the Extradition of Ali                      No. 20-8033MJ
16   Yousif Ahmed Al-Nouri a/k/a Ali Youssef
     Ahmed Al-Nouri, Ali Ahmed, Ali Yousif                   NOTICE OF ERRATA
17   Ahmed Al Noori, Ali Yousif Ahmed Nouri,
     Ali Al-Daleme, Ali Yousif Ahmed Al-
18   Mahmadi, Ali Yousif Ahmed, and Ali
     Yousif Nouri.
19
20         At the May 15, 2020, detention hearing, the government became aware that citations
21   were inadvertently omitted from one sentence in its Response to May 11, 2020 Supplement
22   to Detention Memorandum. (Doc. 81.)
23         The sentence, “Courts have generally found that a fugitive must demonstrate that
24   (1) the fugitive’s specific medical condition is life-threatening or debilitating, (2) the
25   fugitive’s medical condition has deteriorated while incarcerated, or (3) that the federal
26   authorities cannot properly care for the fugitive’s medical condition,” at Page 5 of the
27   government’s Response should have been followed by this citation: See, e.g., Salerno v.
28   United States, 878 F.2d 317 (9th Cir. 1989); United States v. Bowman, No. 19-MJ-05089,
 1   2020 WL 835342, at *3 (S.D. Cal. Feb. 20, 2020); ”); United States v. Snyder, No. 13-
 2   7082-MJ, 2013 WL 1364275, at *8 (D. Ariz. Apr. 3, 2013); Nezirovic v. Holt, 990 F. Supp.
 3   2d 594, 601-02 (W.D. Va. 2013); In re Extradition of Garcia, 761 F. Supp. 2d 468, 481
 4   (S.D. Tex. 2010); United States v. Latulippe, No. 08-mj-59-1-JM, 2008 WL 2704230, at
 5   *1 (D.N.H. Jul. 3, 2008); Matter of Extradition of Rouvier, 839 F. Supp. 537, 541-42 (N.D.
 6   Ill. 1993).
 7          RESPECTFULLY SUBMITTED this 18th day of May, 2020.
 8                                            MICHAEL BAILEY
                                              United States Attorney
 9                                            District of Arizona
10                                            s/Todd M. Allison
                                              TODD M. ALLISON
11                                            DAVID A. PIMSNER
                                              RACHEL C. HERNANDEZ
12                                            DIMITRA H. SAMPSON
                                              Assistant U.S. Attorneys
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on May 18, 2020, I electronically transmitted the attached
 3   document to the Clerk’s Office using the CM/ECF System for filing documents, and sent
 4   the attached document via email to the following registrant(s):
 5
 6   Jami Johnson
     Dan Kaplan
 7   Counsel for Ali Yousif Ahmed Al-Nouri
 8
 9   s/ Theresa A. Hanson
10   United States Attorney’s Office
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
